DETAILED ACTION
This office action is responsive to communication filed on February 8, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
All previous rejections under 35 USC 112 are hereby removed in view of Applicant’s response.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 31 recites “the second insulation layer” at line 10 thereof.  However, no second insulation later is previously recited in claim 31.  Therefore, it is unclear what this recitation is referring to.  As such, claim 31 is deemed indefinite by the Examiner.

	Claims 32 and 33 are indefinite as depending from claim 31 and not remedying the deficiencies of claim 31.

	Additionally, claim 32 recites “the plurality of transistors” at line 3 thereof.  However, no plurality of transistors is previously recited in claim 32 or in the parent claim 31.  Therefore, it is unclear what this recitation is referring to.  As such, claim 32 is indefinite for this additional reason.

	Due to the indefinite nature of claims 31-33, the Examiner is unable to determine whether a prior art rejection of these claims is appropriate at this time.

Allowable Subject Matter
Claims 2-17, 19, 21-23 and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   

	Claims 2 and 19 are allowed for at least the reasons provided by Applicant on pages 9-11 of the reply filed February 8, 2021.

	Claim 3-17, 21-23 and 25 are allowed as depending from or otherwise requiring all of the limitations of allowed claim 2 or allowed claim 19.

Prior Art
	Consider claim 31, what appears to be the closest prior art, Takase et al. (US 2015/0195466) teaches:

	a photoelectric conversion unit (see figure 3A) that includes a pixel electrode (lower electrode, 103A, paragraph 0049), a counter electrode (transparent upper electrode, 105, paragraph 0050) that overlaps with the pixel electrode (103A) in plain view (see figure 3A), and a photoelectric conversion layer (photoelectric conversion film, 104) that is provided between the pixel electrode (103A) and the counter electrode (105, see figure 3A, paragraph 0050); and 
	a wiring structure (wiring layers, 102, paragraph 0050) that includes, between the photoelectric conversion unit (103A, 105, 104) and a substrate (semiconductor substrate, 101, paragraph 0050), a first wiring layer, a second wiring layer, a third wiring layer, a first insulation layer that is provided between the second wiring layer and the third wiring layer (See figure 3A.  The wiring layer (102) includes three wiring layers with an insulation layer between a middle and bottom (i.e. second and third) wiring layers.), 	wherein, in plan view, a first wiring that is provided in the first wiring layer overlaps with a second wiring that is provided in the second wiring layer (i.e. the wirings of the first wiring layer and second wiring layer at the positions vertically connected to the lower electrode 103a, See figure 3A), 
	wherein the first insulation layer is thinner than a second insulation layer (i.e. thinner than the insulation layer between the bottom wiring layer and the substrate (101), as shown in figure 3A), and 	
	wherein, in plan view (see figure 3A), a length of an area where the first wiring overlaps with the second wiring is equal to an entire length of the first wiring or an entire length of the second wiring (i.e. because the wirings of the first wiring layer and second .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696